Citation Nr: 1217012	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-20 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to restoration of a 100 percent schedular rating for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Historically, a January 1007 rating decision granted service connection for prostate cancer which was assigned a 100 percent rating effective October 31, 2006 (date of receipt of claim) because the Veteran was undergoing active treatment for prostate cancer.  The Veteran was notified by RO letter of June 13, 2008, of a proposed reduction to a schedular 40 percent rating.  The rating decision dated June 11, 2008, noted that he had completed his treatment for prostate cancer in January 2007.  That rating decision also granted service connection for erectile dysfunction, which was assigned an initial noncompensable rating and also granted special monthly compensation on account of loss of use of a creative organ.  An August 14, 2008, rating decision effectuated the reduction to a 40 percent schedular rating, effective November 1, 2008 (the first day of the month following the 60 day notification period of the final determination).  

A May 2009 rating decision granted service connection for diabetes mellitus, type II, which was assigned an initial 20 percent rating; granted service connection for peripheral neuropathy of right lower extremity, which was assigned an initial 10 percent rating; and granted service connection for peripheral neuropathy of the left lower extremity, which was assigned an initial 10 percent rating.  The Veteran did not appeal that decision. 

A November 2009 rating decision denied service connection for hearing loss, tinnitus, and post-traumatic stress disorder (PTSD) but the Veteran did not appeal that decision.  Subsequently, a July 2011 rating decision granted service connection for PTSD, which was assigned an initial 30 percent rating but the Veteran also did not appeal that decision.  

The Veteran was rescheduled for a videoconference before the Board in April 2012 but in March 2012 he withdrew his request for a videoconference, stated that he did not wish to testify at a travel Board hearing, and also requested that his case be sent to the Board for a decision.  

The Veteran's service connected disabilities are: residuals of prostate cancer, rated 40 percent; PTSD, rated 30 percent; diabetes mellitus, type II, rated 20 percent; peripheral neuropathy of right lower extremity, rated 10 percent rating; peripheral neuropathy of the left lower extremity, rated 10 percent; and a noncompensable rating is assigned for erectile dysfunction (associated with residuals of prostate cancer, and compensated by special monthly compensation for loss of use of a creative organ).  There is a combined disability rating, including the bilateral factor, of 70 percent.  Thus, the Veteran meets the criteria for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) under 38 C.F.R. § 4.16(a).  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) it was held that a claim for a TDIU rating is part of an increased disability rating claim when there is evidence of unemployability in the record.  Here, at the May 2010 VA psychiatric examination the Veteran reported that he had not worked since December 2009 due to his service-connected disabilities.  Accordingly, an inferred claim for a TDIU rating is raised.  

This matter has not been addressed by the RO in the first instance, much less adjudicated by the RO and, thus, the Board has no jurisdiction over the matter.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001) (citing Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998)); Norris v. West, 12 Vet. App. 413, 421 (1999); Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009); and Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  So, the matter of entitlement to a TDIU rating is referred to the RO for initial consideration. 


FINDINGS OF FACT

1.  The Veteran's treatment for prostate cancer ceased in January 2007.  

2.  The Veteran has no renal dysfunction, his diastolic blood pressure readings are less than 120, his blood-urea-nitrogen (BUN) and creatinine levels are within the normal range; he does not have urinary obstruction or urinary infections; and as to urinary leakage he does not wear an appliance and he does not have to change urinary absorbent pads more than 4 times per day.  


CONCLUSIONS OF LAW

1.  Restoration of a 100 percent schedular rating for residuals of prostate cancer is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 4.2, 4.7, 4.21, 4.114a, 4.114b, Diagnostic Codes 7527, 7528, and 7529 (2010).  

2.  The criteria for a rating in excess of 40 percent for prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.114a, 4.114b, Diagnostic Codes 7527, 7528, and 7529 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion thereof the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shineki, 580 F.3d 1270 (Fed.Cir. 2009). 

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in September 2009, after the rating decision which is appealed.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on his behalf, any private, VA or other Federal records.   He was informed that VA would consider evidence of the nature and symptoms of the condition, the severity and duration, and impact of the condition and symptoms on employment.  Examples of types of evidence which could be considered were listed.  

An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  
In this case the notification was prior to readjudication of the claim in the Supplemental Statements of the Case (SSOCs) in February and March 2010.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The RO has obtained the Veteran's service treatment records (STRs).  The Veteran declined the opportunity to testify in support of his claim.  His VA outpatient treatment (VAOPT) records are on file.  He has not indicated that he receives private treatment for the disability at issue.  

The Veteran has been afforded a VA examination.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

VAOPT records show that in May 2007 the Veteran's BUN was 12 mg/dL (with a normal range being from 8 to 20) and his creatinine was 1.11 mg/dL (with a normal range being from 0.70 to 1.20).  

On VA examination in May 2008 it was reported that the Veteran's prostate cancer had been diagnosed in July 2006 and he underwent brachytherapy in January 2007.  Prior to that he had three injection 3 months apart of Lupron, that last being in December 2006.  Currently he voided 20 times a during the day and 2 to 3 times nightly.  He did not have urinary leakage and did not use urinary pads.  Prior to brachytherapy and Lupron, he was able to have intercourse without a problem.  After his treatment, he became completely impotent but was able to have intercourse with the use of Cialis.  

After a physical examination, which revealed that the Veteran had a normal penis and scrotal contents, the diagnosis was prostate cancer without evidence of recurrence, with residuals as noted.  It was further noted that there was no incontinence and no renal dysfunction.  He was retired.  He did not receive dialysis treatments, he had no testicular atrophy, and kidney function was not at issue.  

VAOPTs reveal that in May 2009 the Veteran's BUN was 16 and his creatinine was 1.0.  

On VA examination in August 2009 to evaluation the Veteran's diabetes, it was noted that he had hypertension which had preceded his diabetes by several years.  He had had erectile dysfunction since being treated for prostate cancer but had good results with the use of Cialis.  His blood pressure was 120/68 in his right arm, while sitting; and 118/70 and 118/72 in the left arm while sitting.  A genitourinary examination was declined by the Veteran.  He was a supervisor for public safety at a local school and his diabetes did not affect his occupation or his activities of daily living.  

On VA examination in October 2009 the Veteran reported that he voided 10 to 20 times during the day and 4 to 5 times at night.  He had some occasional leakage requiring two pads during the day but no pads at night.  Following brachytherapy he had become completely impotent.  On physical examination his genitals and scrotal contents were normal.  The diagnosis was status post brachytherapy and hormonal manipulation for prostate cancer without evidence of recurrence, with residuals as noted.  It was reported that there was no renal dysfunction.  He was not currently receiving treatment for erectile dysfunction.  His condition did not effect his work as a public safety supervisor.  He did not receive dialysis treatments.  There was no testicular atrophy and kidney function was not an issue.  

VAOPT records show that in November 2010 the Veteran's blood pressure was 132/76. 

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

38 C.F.R. § 4.115a provides that diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these and sets for a schedule providing descriptions of various levels of disability in each of these symptom areas.  Where DCs refer to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  

Under 38 C.F.R. § 4.115b, DC 7527 infections, hypertrophy, postoperative residuals, and injury residuals of the prostate gland are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  

Under 38 C.F.R. § 4.115b, DC 7528 malignant neoplasms of the genitourinary system warrant a 100 percent rating.  A note to DC 728 states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

Where the reduction in evaluation of a service-connected disability is warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran will be notified of the contemplated action and the reasons therefor.  He will be given 60 days to present additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2010).  See also 38 U.S.C. § 5112(b)(6).  

Under 38 C.F.R. § 4.115b, DC 7529 benign neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  

Renal Dysfunction

Under 38 C.F.R. § 4.115a, a 30 percent rating is assigned for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7100.  

Under 38 C.F.R. § 4.115a, a 60 percent rating is assigned for renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  Under 38 C.F.R. § 4.104, DC 7101 a 40 percent rating is warranted for hypertension with diastolic pressure predominantly 120 or more.  


Voiding Dysfunction

In rating voiding dysfunction, rate the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a. 

Urinary Leakage

Under 38 C.F.R. § 4.115a, a 40 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is the maximum rating and is assigned for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

Urinary frequency:

Under 38 C.F.R. § 4.115a, a 40 percent rating is the maximum rating and is assigned for urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night. 

Obstructed Voiding:

Under 38 C.F.R. § 4.115a, obstructive voiding with urinary retention requiring intermittent or continuous catheterization warrants a maximum rating of 30 percent.  

Urinary tract infection

Urinary tract infections with poor renal function are to be rated as renal dysfunction.  

Under 38 C.F.R. § 4.115a, recurrent symptomatic urinary infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management warrants a maximum 30 percent rating.  


Analysis

Here the evidence shows that the Veteran's VA examination in May 2008 revealed that he had ceased treatment for prostate cancer in January 2007.  Consequently, he was notified in June 2008 that it was proposed that his 100 percent rating was to be reduced.  He was given the appropriate period of time within which to respond and, thereafter the August 2008 rating decision which is appealed reduced the 100 percent rating to 40 percent, effective November 1, 2008, the first day of the month following the expiration of 60 days after the August 2008 reduction.  

Accordingly, the appropriate steps were taken to afford the Veteran all due process protection, as mandated by 38 C.F.R. § 3.105(e).  The 40 percent rating assigned immediately following the reduction from 100 percent is the maximum assignable because the Veteran has no renal dysfunction, his BUN and creatinine levels are within the normal range, and his diastolic blood pressure readings are less than 120.  

Also, the Veteran is not shown to have any urinary tract infections or obstructed urinary voiding.  Additionally, a rating in excess of 40 percent is not assignable on the basis of either obstructed voiding or urinary traction infections.  Similarly, the applicable rating criteria do not provide for a rating in excess of 40 percent on the basis of urinary frequency. 

To warrant a higher rating for urinary leakage, of 60 percent, he would have to be required to use an appliance or wear absorbent materials which must be changed more than 4 times per day.  In this regard, the Board is aware that in his January 2009 Notice of Disagreement (NOD) the Veteran reported that he had to change his urinary pads 6 to 8 times a day.  However, at the time of the VA examination in October 2009 he reported that he had to change his urinary pads only twice during the day.  

The Board considers the history related at the time of the VA rating examination in 2009 to be of greater probative value because at that time an extensive history of the Veteran's prostate disability was recorded and the Veteran was well aware of the significance of that examination, i.e., that it would be used for rating purposes.  

Accordingly, the Veteran has not met the criteria for a rating in excess of 40 percent under the applicable schedular rating criteria when all relevant factors are taken into consideration.  

Also, the Board finds during this appeal the service-connected residuals of prostate cancer have not been more than 40 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for the prostate disorder is contemplated by the Rating Schedule and the assigned schedule rating is adequate.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria and address urinary tract infections, urinary obstruction, urinary leakage, urinary frequency, and the possibility of renal dysfunction.  

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of an increased rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

Restoration of a 100 percent rating for residuals of prostate cancer is denied and a rating in excess of the current 40 percent rating is denied.  



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


